Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López.
Disentimos. Nuestro disenso, sin embargo, no se debe a que tengamos duda alguna sobre el hecho de que el apelante Ernesto Cepeda Rivera, de una manera criminal y viciosa, cegó la vida de su esposa Ada Carenia Reyes Sánchez. De hecho, somos del criterio personal que la prueba que presen-tara el Estado ante el Tribunal Superior, Sala de Caguas —la cual, obviamente, fue la que creyó el Jurado— demuestra más allá de duda razonable la comisión por parte del ape-lante de un delito de asesinato en primer grado.
iPor qué entonces el disenso!, Disentimos por razón de que, a diferencia de otros, al ejercer nuestra función de revi-sión desde este Foro apelativo mantenemos siempre pre-sente el ideal de que bajo nuestro sistema de justicia todo acusado, no importa quién éste sea ni el delito por el cual se le acuse, tiene derecho a un juicio justo e imparcial.
HH
La Constitución del Estado Libre Asociado de Puerto Rico garantiza el derecho a juicio por jurado a toda persona *150que, como el aquí apelante, sea acusada de la comisión de un delito grave.(1) Dentro de este esquema, el Jurado actúa como el “juzgador de los hechos”. Ello significa que es el Jurado el que determina no sólo si el imputado es culpable o inocente, sino que también el delito, o grado del mismo, por el cual éste debe responder. Pueblo v. Cruz Correa, 121 D.P.R. 270 (1988).
Para que el Jurado pueda desempeñar y llevar a cabo tan delicada e importante función, los miembros del mismo de-ben ser instruidos sobre el derecho aplicable —en forma adecuada, objetiva e imparcial— por el magistrado que preside el proceso. A esos efectos, reiteradamente hemos re-suelto que nuestro “ordenamiento tiene como principio rector que las instrucciones al jurado deben cubrir, si la prueba lo justifica, no sólo los elementos de delitos inferiores al de-lito imputado o comprendido dentro de éste, sino también los elementos esenciales de las defensas levantadas por el acu-sado, así como los puntos de derecho que bajo cualquier teo-ría razonable pueden estar presentes en las deliberaciones, aunque la prueba de defensa sea débil, inconsistente o de dudosa credibilidad. Pueblo v. Prados García, 99 D.P.R. 384 (1970); Pueblo v. Tufiño Cruz, 96 D.P.R. 225 (1968); Pueblo v. Burgos, 76 D.P.R. 199 (1954); Pueblo v. Serbiá, 75 D.P.R. 394 (1953); Pueblo v. Méndez, 74 D.P.R. 913 (1953); Pueblo v. Galarza, 71 D.P.R. 557 (1950). Ello es así porque corresponde al jurado y no al tribunal rendir un veredicto conforme a la ley y los hechos del caso según aquél aquilate la prueba y determine los hechos”, (Énfasis suplido.) Pueblo v. González Colón, 110 D.P.R. 812, 815 (1981).(2)
Ello no significa, sin embargo —como erróneamente sos-tiene la mayoría del Tribunal en la sentencia que en el día de *151hoy emite— que el juez que preside el proceso pueda comen-tar o calificar la prueba que desfile en el proceso. Eso fue precisamente lo que sucedió en el presente caso. He ahí la razón específica de nuestro disenso.
II
Como surge de la propia sentencia mayoritaria emitida, el tribunal de instancia —apartándose de las instrucciones contenidas en el Manual de Instrucciones al Jurado y ha-ciendo uso de un comentario editorial que aparece en el mismo, el cual si bien es para su orientación, no forma parte de las instrucciones propiamente— le transmitió a los señores del Jurado la siguiente “instrucción”:
Indudablemente en un caso de asesinato el Tribunal Sen-tenciador debe darle al jurado instrucciones de homicidio si de la prueba surge alguna evidencia que justifique el vere-dicto de homicidio. A[u\n cuando esa evidencia sea “escasa” o “débil”, la misma debe apreciarse por el jurado y no por el Tribunal. (Énfasis suplido.) Alegato del apelante, pág. 30.
Como correctamente señala la representación legal del apelante Cepeda Rivera, la fraseología utilizada “se presta para que el jurado interpret[ara] que el sentir del magis-trado era que se trataba de ‘un caso de asesinato’ y que la prueba presentada [por la defensa] para lograr un veredicto por homicidio era ‘escasa o débil, por lo que dicho testimonio debía ser descartado”. (Énfasis en el original.) Alegato del apelante, pág. 30.
La calificación de la prueba por parte del juez que preside un juicio por jurado es una práctica sumamente peli-grosa, extraña a nuestro ordenamiento jurídico, la cual no debe tener cabida en nuestro sistema de justicia criminal. Si ello se permite, a todos los efectos prácticos, el juez se convierte en el juzgador de los hechos. Ello así por cuanto, como es del conocimiento de todo aquel que haya practicado la profesión en el campo criminal, el Jurado de ordinario está *152siempre sumamente atento y pendiente del magistrado y cualquier comentario o gesto de éste tiene efectos inme-diatos y profundos en el Jurado. En palabras del Honorable Carlos Irizarry Yunqué, ex Juez Asociado de este Tribunal:
La condición humana es frágil, sobre todo la de las personas sencillas y humildes, como son la mayoría de las que actúan como jurados. La inclinación que el juez pueda tener con res-pecto a la adjudicación de los hechos, si conocida del jurado, tiene un enorme peso en su decisión. Ellos desconocen los intrincados problemas sobre la aplicación del Derecho penal y su desenvolvimiento en función de los ordenamientos proce-sales. Miran al juez como orientador. Cualquier expresión o gesto suyo que pueda considerarse, como indicio de su pensa-miento ha de tener necesariamente un gran impacto en la mente de cada jurado y en su proceso decisional. Se ha reco-nocido como un axioma el hecho de que el jurado es altamente sensible a toda manifestación judicial, debido a la autoridad que para el jurado conllevan las palabras del juez. (Énfasis suplido.) Pueblo v. Rivera Carmona, 108 D.P.R. 866, 879-880 (1979).
HH HH HH
La prueba que presentara la defensa en el presente caso tenía el obvio propósito de lograr que los señores del Jurado rebajaran la calificación del delito imputado y rindieran un veredicto condenatorio por el delito de homicidio voluntario. No tenemos duda alguna en nuestra mente que el comentario o calificación, por el magistrado, de dicha prueba como una “escasa o débil” tuvo el efecto de anular cualquier oportuni-dad de que el Jurado, como juzgador de los hechos, aquila-tara la misma en forma objetiva y favorable al apelante. Mío, en nuestra opinión, impidió que éste tuviera un juicio justo e imparcial. Revocaríamos, en consecuencia, la convicción y sentencia apelada y devolveríamos el caso al foro de instan-cia para la celebración de un nuevo juicio.

(1) Véase Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1.


(2) Pueblo v. Bonilla Ortiz, 123 D.P.R. 434 (1989).